Mr. Justice Blanco Lugo
delivered the opinion of the Court.
The Caribbean Refining Co. is engaged in the importation from overseas of raw petroleum which it later refines in the plant it has established in Bayamón to be used for local consumption and exportation. We are dealing, therefore, with an industry engaged in interstate commerce. The nature of its operation requires continuous around-the-clock work. This requires the distribution of work in three shifts of eight consecutive hours each. On June 5, 1955, it established a workweek for employees working in shifts which commenced at llROl1 on Sunday evening and ended 168 consecutive hours later, at 11:00 p.m. the following Sunday. Each period of 24 consecutive hours contained three shifts, to wit, No. 1, from 11:01 p.m. to 7:00 a.m.; No. 2, from 7:01 a.m. to 3:00 p.m.; and No. 3, from 3:01 p.m. to 11:00 p.m.
From June 5, 1955 until January 11, 1956 the shift schedule in use required the rendering of services during 5 consecutive days and thereafter the employees remained idle during the following two days.2 Since this schedule pre*249vented a great number of employees from enjoying the company of their family on weekends, a new working schedule was devised which consisted of 6 consecutive working days and 2 days of rest. On March 18, 1957 the enterprise and the Union incorporated this working system into the collective agreement executed at that time and which was in force at the time this claim was filed.3 It may be readily noticed that since the shift was devised for 8 consecutive days, the rendering of services did not commence uniformly on the same day each week, and that the sixth consecutive day fell only twice within the workweek established by the enterprise in a period of eight weeks.4 When this *250happened, the corporation paid the eight hours of the sixth day at time and a half; the other weeks were paid at the regular rate because, although the employees worked 8 hours daily in 6 consecutive days, the services were distributed in or charged to two different workweeks.
Briefly stated, the main controversy involved in this case boils down to determining what is meant by workweek in order to calculate the hours worked in excess of 40 weekly in an industry covered by the Federal Labor Standards Act, 29 U.S.C. §§ 201-219. This requires us to establish the moment when the workweek commences and ends for employees working in said industries.
The parties propose two solutions. The defendant suggests that we adopt the definition which appears in the federal administrative regulations, 29 C.F.R. 778.2(c) and (d) (1964), which reads thus:5
“(c) The workweek. If in any workweek an employee is covered by the act and is not exempt from its overtime-pay requirements, the employer must total all the hours worked by the employee for him in that workweek (even though two or more *251unrelated job assignments may have been performed), and pay ■overtime compensation for each hour worked in excess of 40 in the workweek. An employee’s workweek is a fixed and regularly recurring period of 168 hours — seven consecutive 24 hours period. It need not coincide with the calendar week but may begin on any day and at any hour of the day. For purposes of computing pay due under the Fair Labor Standards Act, the workweek may be established for the plant as a whole or different workweeks may be established for different employees •or groups of employees within the plant. Once the beginning time of an employee’s workweek is established, it remains fixed regardless of the schedule of hours worked by him. The beginning of the workweek may be changed if the change is intended to be permanent and is not designed to evade the overtime requirements of the act.
“(d) Each workweek stands alone. The act takes a single workweek as its standard and does not permit averaging of hours over two or more weeks. Thus, if an employee works 30 hours one week and 50 hours the next, he must receive overtime compensation for the overtime hours worked beyond the applicable maximum in the second week, even though the average number of hours worked in the two weeks is 40. This is true regardless of whether the employee works on a standard or swing-shift schedule and regardless of whether he is paid on a daily, weekly, biweekly, monthly or other basis. . . .”
The employees propose that we adopt that workweek means any period of seven consecutive days the commencement of which coincides with the beginning of the work in the shift of work, that is, at the beginning of the rendering of services by the employee on the first day of work after he returns from his two days of rest, and ends definitively 168 hours thereafter, when seven consecutive periods of 24 hours have elapsed. By analogy they invoke the ruling determining double compensation for work done during the day of rest which was laid down in Ponce v. Fajardo Sugar Co., 85 P.R.R. 575 (1962) and Compañía Popular v. Unión de Empleados, 69 P.R.R. 167 (1948). It is readily seen that under the federal formula the workweek is a fixed and immovable *252period; under the formula invoked by the employees the workweek changes every week and begins on a successive day during the different weeks. The trial court favored the latter.
I
In order to determine the basic question raised it is necessary to decide first whether the appellant, a corporation engaged in an activity in interstate commerce, is governed by the Provided clause of § 5 of Act No. 379 of May 15, 1948, 29 L.P.R.A. § 274, which we copy below, particularly in the light of our last interpretation in Porto Rico Coal Co. v. Superior Court, 91 P.R.R. 84 (1964). If it is not, we shall be at complete liberty to adopt the definition of workweek which we might deem to be most just and convenient, and which might, but not necessarily must, coincide with the so-called federal formula.
“Every employer who employs or permits an employee to work during- extra hours shall be obliged to pay him for each extra hour a wage rate equal to double the rate agreed upon for regular hours; Provided, however, That every employer in any industry in Puerto Rico covered by the provisions of the Fair Labor Standards Act enacted by the Congress of the United States of America on June 25, 1938, as heretofore or hereafter amended, shall be under obligation to pay only for each hour of work in excess of the legal eight-hour working day, or in excess of forty (40) hours a week, a wage at the rate of not less than time and a half the rate of wage agreed upon for regular hours, save when by a decree of the Minimum Wage Board or by a collective labor agreement, other working and/or compensation standard is heretofore or hereafter fixed.”
In Olazagasti v. Eastern Sugar Associates, 79 P.R.R. 88, 102 (1956), explaining the purpose sought by our Legislature in inserting the above-copied Provided clause, we said that it “shows on its face that the Legislature was endeavoring to write the federal formula for overtime pay, which was based on a workweek, into the local law [time *253and a half for hours worked In excess of 40 a week] insofar as the latter applied to industries subject to the Fair Labor Standards Act.” And we added that “the legislative history of Act No. 379 shows that the Provided clause was inserted ‘to adjust’ the local statute to the Federal law” so that the intention was not to extend the responsibility of the employers subject to the federal legislation beyond the provisions contained in the latter. A careful examination shows that the legislative intention was not reduced to reenacting the local formula concerning overtime for weekly pay, but it also sanctioned another exception in providing for time and a half pay for the hours worked in excess of 8 hours daily, for, as we know, the federal law contains no limitation whatsoever as to the working day.
The rule established in Olazagasti, supra, has been consistently followed in Berrios v. Eastern Sugar Associates, 79 P.R.R. 647, 656 (1956); Laborde v. Eastern Sugar Associates, 81 P.R.R. 468 (1959); Ortiz v. Eastern Sugar Associates, 85 P.R.R. 90, 95 (1962); Pan American World Airways, Inc. v. Superior Court, 86 P.R.R. 132 (1962), and Bull Insular Line, Inc., v. Superior Court, 86 P.R.R. 148 (1962), and extended to cover not only the employers subject to all the provisions of the Fair Labor Standards Act, but also to those specified in any of the exemptions of § 7, 29 U.S.C. § 207, and to the case of the employees mentioned in § 13, 29 U.S.C. § 213, because the controlling factor is not that the individual job of the employee be covered by said law, but whether the industry within which the services are rendered is included within the coverage of the federal legislation as an activity of interstate commerce or in the production of goods for interstate commerce.
Now, by its very terms, the Provided clause is not applicable to the specific situations in which a Minimum Wage Board decree or a collective agreement fixes (1) another working standard; (2) another compensation standard; *254and (3) or both. This takes us to considering certain pronouncements and expressions of the opinion rendered in the case of Porto Rico Coal Co. v. Superior Court, supra. It says: “. . . it is nonetheless true that there exist two exceptions in which the local formula and not the federal formula is applicable for overtime pay at double rate, the exceptions being: (1) when the wages corresponding to the industry have been fixed by decree of the Minimum Wage Board of Puerto Rico, and (2) when the wages have been agreed upon by the parties by virtue of a collective bargaining agreement. In said two exceptions the local law would always prevail. . . Hence, upon assimilating the minimum wages fixed in Act No. 96 of June 26, 1956, 29 L.P.R.A. § 245 et seq. (Supp. 1964, at p. 136 et seq.), to those decreed by the Minimum Wage Board, it might be concluded that an industry subject to the Federal Fair Labor Standards Act, whose minimum wage is included in the Minimum Wage Act, would not be governed by the Provided clause but by the “local formula.’-’
During a long period covered by the claim, the relations between the corporation and its employees were governed by a collective agreement in which wages were fixed for the different classifications of work. Furthermore, pursuant to § 6(b) of the Minimum Wage Act, 29 L.P.R.A. § 245(e) (Süpp. 1964, at p. 141), a minimum wage of one dollar is fixed in the industry of chemical products, of petroleum and related products, as the same is defined in § 37-0, 29 L.P.R.A. § 246(i) (Supp. 1964, at pp. 171-72).6 That is why one of the amici curiae insists that The Caribbean Refining Co. cannot invoke the general rule of the Proviso of § 5, since in conformance with the language used in Porto Rico Coal, the mere fixing of a wage by collective agreement or by decree, *255and by interpretation, in the Minimum Wage Act of 1956, is sufficient for the industry to be governed, insofar as overtime pay is concerned, by the “local formula.”7
It all boils down to a reexamination of the pronouncement that the compensation standard to which the final part of the Provided clause refers is satisfactorily met by merely fixing a wage rate contractually by agreement, administratively by decree, or legislatively in the Minimum Wage Act of 1956, as amended. Nothing more fitting than to make a brief survey of our labor laws from the beginning of the decade of 1940.8
In order to maintain the minimum standards of living necessary for the health, efficiency, and general well-being of workers, Act No. 8 of April 5, 1941 (Sess. Laws, p. 302), was approved and by virtue thereof a Minimum Wage Board was created with authority to approve mandatory decrees fixing, among other things, “the minimum wage rate for regular and extra periods of work, or for both,” § 8, 29 L.P.R.A. § 218. The Act then in force and which regulated the hours of work was Act No. 49 of August 7, 1935 (Spec. Sess. Laws, p. 538). It was construed in an opinion rendered on May 18, 1943, in Cardona v. District Court, 62 P.R.R. 59 (1943), in the sense that it compelled the employer to pay the worker double time for ’ the ninth hour of work during any regular day and regular pay for overtime in *256addition to said ninth hour. It was not until May 15, 1948 that Act No. 379 was approved establishing, in general terms, the working day of 8 hours and the workweek of 48 hours, and double pay for time worked in excess of the regular hours.9 In § 22 thereof all the mandatory decrees issued by the Minimum Wage Board and which contained working conditions more beneficial to the workers were left in force, that is, a shorter working day or week or higher overtime pay. That is why upon enacting the safeguard of the industries covered by the Federal Fair Labor Standards Act, exception is made of the cases in which by decree or by agreement “other working and/or compensation standard is heretofore or hereafter fixed.” This, therefore, responded to the authority that the Minimum Wage Board had not only to fix minimum wages for the different industries and activities, but also to fix compensation for overtime. When such was the case and the overtime compensation was higher than the time and a half rate, the decree would prevail over the standard of the Provided clause. See Laborde v. Eastern Sugar Associates, supra. But it was always presupposed that the Board would actually fix a higher standard of compensation for overtime.
The new Minimum Wage Act, Act No. 96 of June 26, 1956 represents a new public policy as to the intervention of the State in the formulation of the working standards and conditions. Evidently aware of the growth, development and vitalization of the labor organizations — propitiated by the Labor Relations Act, Act No. 130 of May 8, 1945, which recognizes and protects the rights of the employees to organize themselves, to bargain collectively, and to carry out *257activities for their own benefit — the Legislative Assembly prefers to limit the public action to the fixing of minimum wages, by the Legislature itself — §§ 6 to 9, 29 L.P.R.A. §§ 245e to 245h (Supp. 1964, at pp. 141-151), and by the Board, §§ 12 and 13, 29 L.P.R.A. §§ 245k and 24 W (Supp. 1964, at pp. 154 and 155), leaving to the field of collective bargaining everything else referring to the fixing of the other working conditions, Journal of Proceedings, 1956, vol. 8 at p. 1065, among them, those relating to shorter working hours and a higher overtime pay than those established by Act No. 379. Thus we see that the law having limited itself, and since 1956 the decrees, merely to fixing a minimum wage, it was necessary that the agreement should have an affirmative action either by fixing shorter working hours or higher overtime compensation in order that the safeguard of the Provided clause should come into play. This conclusion is buttressed by the very fact that Act No. 379 is not a law of minimum wage, but of fixing the working hours. On the other hand, it is inescapable that “other compensation standard” may refer only to overtime pay, for § 5 seeks to fix a general standard and to that effect it begins: “Every employer who employs or permits an employee to work during extra, hours. . . .” It is not sufficient for any of the cases that a specific rate has been merely fixed, or agreed.
We therefore hold that in an industry subject to the Federal Fair Labor Standards Act, the compensation standard mentioned in the Provided clause requires that there be fixed by agreement or decree until 1956, and by agreement thereafter, a higher time and a half rate for hours worked in excess of 8 daily or 40 weekly. Insofar as it is incompatible with the ruling herein, the case of Porto Rico Coal, supra, should be considered expressly overruled.
It is advisable to make a summary of the standards which govern the industries covered by the Federal Fair *258Labor Standards Act with respect to the working hours and overtime compensation in order to make clear once more any erroneous idea on such particulars. Here it is.
(1) The maximum working hours permitted in Puerto Rico for industries to which § 7(a) of the Federal Fair Labor Standards Act applies are 8 hours daily and 40 hours weekly, and any hour worked in excess of the 8 hours daily or 40 hours weekly shall be considered as overtime, and as such, subject to extra pay.
(2) Overtime worked in excess of 8 hours daily or 40 hours weekly in said industries shall bo paid at time and a half the regular rate agreed.
(3) When by decree of the Minimum Wage Board— a situation which prevailed until June 26, 1956 — or by collective agreement a workweek of less than 40 hours or a higher time and a half rate for overtime should have been or be fixed, or both, these standards shall prevail.
Coming back to the facts in the present case, it is evident that the appellant is governed by the Provided clause of § 5. This is so because (a) in the collective agreement executed March 18, 1957 a higher compensation standard of time and a half for extra hours was not fixed, as may be verified from Art. V which we copied in footnote 3 of this opinion; (b) there is no mandatory decree of the Minimum Wage Board prior to June 20, 1956 fixing a higher compensation standard for overtime in the petroleum industry and its by-products;10 and (c) if § 7 (a) of the Minimum Wage Board were applicable to Caribbean Refining Company, the sole fact of the legislative fixing of a minimum wage does not preclude the general standard of the Provided clause.
*259Reference is made to the so-called “rule of greater benefit” elaborated pursuant to § 18 of the Federal Fair Labor Standards Act, 29 U.S.C. § 218.11 A careful examination of Act No. 379 reveals that its provisions are not more beneficial than those of the Federal Act as to the fixing of the workweek and the overtime compensation. This is so because the federal workweek of 40 hours is less than the local workweek of 48, and because the same rate of time and one-half for hours in excess of 40 in the week was incorporated in the Provided clause of § 5 as local law. As to industries and activities subject to the Fair Labor Standards Act, our legislation is more beneficial in the following points: (a) hours in excess of 8 daily are considered and should be paid as overtime compensation at time and one-half (the federal legislation contains no provision as to payment of a higher rate for hours in excess of 8 daily); (b) hours in excess of 8 daily or in excess of 40 weekly shall be paid at the rate of double pay whenever it is so provided by a minimum wage decree or collective agreement.12
HH I — I
The “workweek” is not defined by the federal law nor by Act No. 379. In the federal jurisdiction we have the administrative interpretation which we have already copied; *260in Puerto Rico, there are only available isolated expressions in opinions of this Court but relating to claims for work during a day of rest.13 In Commissioner of Labor v. District Court, 74 P.R.R. 82, 98-99 (1952), we recognized that with respect to the workweek there should exist certain flexibility and that different circumstances could justify different solutions. We said:
“Section 4(d) of Act No. 379 of 1948 does not define a 'week.’ A ‘week’ has been defined, by the general jurisprudence, in two ways, either a calendar week, indicating the period of seven days from Sunday to Sunday — [citations]—or the period of any seven consecutive days — [citations]—all of this in accordance with a determined statutory context and with the special situation involved. Section 2 of Act No. 379 itself provides that forty-eight hours of work constitute a workweek. The context of the definition must depend on the actual relations prevailing between employers and workmen in a determined enterprise and in accordance with the special situation of each industry or economic activity. It is neither necessary nor socially useful to adopt a stern formula, [citation] The text must be flexible and realistic. Different kinds of industries, establishments and enterprises may have different systems as to workweeks, from the point of view of accounting, payrolls, payment of wages, work shifts, hours of work, income, the nature of the work in itself and other elements concerning the relation with their workmen and the nature of the business or of the production process. . . .” (Italics ours.)
*261Already in the course of this opinion we had indicated that by incorporating the Provided clause of § 5 of Act No. 379, it was the legislative intent “to conform” the local law to the federal statute, so that with respect to overtime compensation the responsibility of the employers covered by the Federal Fair Labor Standards Act should not extend beyond the provisions contained in the latter. In this way alone the objective could be achieved of placing these industries in a position to compete, without being in disadvantage, with enterprises established in the United States and which were engaged in the same activities. Any other more onerous standard meant a sure discouragement to attract them to Puerto Rican soil within the then incipient industrialization program. Although it could be adduced that they were being granted a privileged treatment, it is no less true that ultimately the additional sources of employment created thereby, coupled with higher salaries and less working hours which prevailed in those industries, adequately compensated the labor force of the country, which found a new horizon permeated with opportunities which otherwise would have never been theirs to reap and enjoy. The foresight of the lawmakers in 1948 has been amply confirmed by the economic progress of the Island, to which, in no small measure, the installation in Puerto Rico of industries covered by the Federal Fair Labor Standards Act has contributed.
Consistent with this purpose we do not see how it is possible to adopt for these industries a definition of workweek that might be different from the firmly-established concept in the interstate industries, and which from the beginning of the interpretation of the federal law was sanctioned *262by administrative14 and judicial15 action. Indeed, it is inseparable from overtime and it is so identified with and indissolubly joined to the system that to attempt to formulate a different concept would defeat to a large extent the object pursued by the enactment of the Provided clause. For a clear understanding of the foregoing it suffices to read thoughtfully the text of § 7(a) of the federal law:
“Except as otherwise provided in this section, no employer shall employ any of his employees who in any workweek is engaged in commerce or in the production of goods for commerce for a workweek longer than forty hours, unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate. . . .”
In order to determine the forty hours the unit of measure is the workweek. Ecker, When Does Overtime Start, 53 Dick. L. Rev. 201, 205 (1949). And in adopting the formula of time and a half in excess of 40 hours weekly, we likewise transplanted the unit of measure which was known to determine whether extra work had actually been done. We reached a similar result in Bull Insular Line, Inc. v. Superior Court, 86 P.R.R. 148, 155 (1962), when we said: “No argument has convinced us that our Legislature intended to adjust the local law to the Federal law, only in part, insofar as the payment of wages for overtime is concerned, and to exclude, in its attempt to adjust one statute to another, the work done by piece or unit of work.” And already in Peña v. Eastern Sugar Associates, 75 P.R.R. 288, 304 *263(1952) we had said that . . § 5 adopts the Federal standard of a 40 hour workweek for industries subject to the Federal Act.”16 Furthermore, it is significant that in the collective agreement signed by the parties they accepted the workweek devised and adopted by the corporation since the beginning of its operations.
Having concluded that the Provided clause of § 5 also incorporated the concept of the workweek of the federal law, it is unnecessary to decide whether the definition proposed by the appellee — traced from opinions in which we have only considered claims for the day of rest — 17 is the appropriate one. Yet, the case calls for certain comments.
The error of approach of those who maintain that the appellant should always pay overtime for work performed on the sixth consecutive working day — particular position which has not merited the administrative or judicial approval in the federal ambit, from which emerged the swing-shift system for a maximum workweek of 40 hours (see notes 14 and 15) — consists in mistaking the workweek — which is fixed and immovable for the corporation as well as for the employees — with the schedule of work which in essence consists of swing-shifts.18 This error leads them to the untenable position of referring to a week of 8 days, in their endeavor that the commencement of the workweek should always coincide with the moment work is started. What merely happens *264is that certain shifts fall within two different workweeks. It is convenient to reiterate that the shift schedule established in the industry was adopted at the request of the employees in order to give every employee the opportunity of spending some weekends with his family, something which would have been impossible when the corporation operated on fixed shifts.19 It may be readily noticed that under the system of fixed shifts which prevailed until January 1956, the Company was not bound to pay overtime, but with the new system adopted it had to pay every employee, at least, 16 extra hours every eight weeks.
As we have stated, the solution we have reached rests on our interpretation of the scope of the legislative intention in approving the Proviso of § 5. In making a clear distinction in the case of industries covered by the Federal Fail-Labor Standards Act, a public policy emerged in the structure of which the lawmaker unquestionably considered not *265only the factor of' an adequate salary for the Puerto Rican employee, but also others just as important which are reflected in the economic well-being of the Island. In approaching these problems we cannot blindly attempt to read our personal preferences in the statute nor solely stress one criterion, but we must situate them within the whole picture of circumstances in order to determine the true legislative intent.
Ill
Finally, the appellants maintain that in shift No. 1 —11:01 p.m. to 7:00 a.m. — they worked during the seven calendar days and therefore they have the right to double pay for the hours worked during the seventh calendar day. To obtain this, they cleverly fraction the first shift: the first hour, from 11:01 p.m. to 12 p.m. constitutes a day of work, and the remaining seven hours, from 12:01 a.m. to 7:00 a.m. constitute a separate day of work. The trial court also favored this position.
In this field the local interpretation prevails exclusively because it deals with our statute which grants to the employee additional benefits. In Ponce v. Fajardo Sugar Co., 85 P.R.R. 575 (1962), we established a definition of the concept “workweek” for the purpose of fixing “the exact moment when the period of 24 consecutive hours of rest referred to in Acts Nos. 289 of 1946 and 379 of 1948 begins to run, or, otherwise stated, at what exact moment terminates the sixth consecutive day of work referred to in Act No. 289.” In this last respect we indicated that it is necessary to start from the commencement of the work in the first period following the period of rest, and this sixth period does not commence, as a question of law, before the 120 hours nor ends 144 hours after the commencement of the working day of the first period.
*266In the case of the workers who worked in shift No. 1, the work ended at 7:00 a.m. of a specific day, and he did not return to work on shift No. 2 until 7:01 a.m., two days later. It may be readily conceived that between both shifts there elapsed a continuous period of more than 24 consecutive hours.
From the foregoing it is concluded that defendant-appellant does not owe the appellees any amount for overtime. The judgment rendered by the Superior Court, San Juan Part, on October 18, 1963 will be reversed and the complaint dismissed.
Mr. Justice Belaval dissented in part in a separate opinion in which Mr. Chief Justice Negrón Fernández concurs as well as Mr. Justice Hernández Matos and Mr. Justice Santana Becerra.
Mr. Justice Santana Becerra dissented in part in a separate opinion in which Mr. Chief Justice Negrón Fernández, Mr. Justice Belaval and Mr. Justice Hernández Matos join.
—0—

 Eleven o’clock at night was chosen as the starting point for the workweek in order to avoid tardiness in view of the transportation facilities available in the area of Bayamón.


 The operations in the refinery commenced in April 1955 under an identical time schedule with the only difference that the week commenced and ended on Thursdays.


 In addition to fixing wages for the different jobs, Art. V of the agreement contained the following clauses concerning overtime payment:
“ (a) Any hour worked in excess of eight (8) hours daily within a period of twenty-four (24) consecutive hours shall be paid at time and a half (1%) the regular wage rate agreed.
“(b) Any hour worked in excess of forty (40) hours during a workweek (as defined hereunder) (but not on the seventh consecutive workday) shall be paid to the employee by the Company at time and a half (1%) the regular wage rate agreed.
“ (c) Any hour worked during the seventh consecutive day shall be paid to the employee by the Company at double'the regular wage rate fixed.”
Article IV defined the workweek thus:
“For employees who work under the shift schedule, the workweek shall commence at the beginning of the shift established to start regularly Sunday on or before 12:00 p.m. and which ends the following Monday morning. The workweek shall consist of 168 consecutive hours which end the Sunday following the date of its commencement.”


 The following diagram on the working schedule shall facilitate to understand what we have stated:



*250The fact that an employee changes from one shift to another does not alter the situation in order to determine the number of hours worked weekly.


 They are the counterpart of §§ 778.103-778.105 of the Interpretative Bulletin, as revised by the Office of the Administrator of the Federal Wage and Hour Division on February 2, 1965, 6A WHM 94:55.
This text prevails since February 4, 1950, on which date it substituted Interpretative Bulletin No. 4 issued November 1, 1938, the text of which— taken from the opinion rendered in Pappas v. Kerite Co., 8 WH Cases 756-read thus:
“The 40-hour standard in Section 7 (a) is a limitation upon the number of hours that may he worked in any workweek free of time and one-half overtime compensation. A workweek consists of seven consecutive days. It need not coincide with the calendar week but may begin on any day and at any time of any day. The beginning of the workweek may be changed if the change is intended to be permanent and not to evade the overtime requirements of the Act.”
See the rulings of the Administrator of December 1938 and December 1943 in 6A WHM 93:348 and 350.


 A cursory examination of the documentary evidence reveals that at least during the period prior to January 1, 1956, the claimant’s Dionisio Meléndez and William Diaz received wages less than $1.00 hourly.
See, 29 C.F.R. §§ 670.1-670.3.


 It is advisable to note that the opinion of Porto Rico Coal was confined to discarding compensation for time in excess of 8 hours daily at the rate of time and a half and ordered payment at double rate pursuant to § 4 of Act No. 379, on the ground that the general rule of the Provided clause was not applicable because it was included in the safeguard of fixing the wage by decree. It was nowhere decided in that case that the time worked in excess of 40 hours a week had to be paid at double time, for there is no local provision prescribing it. Under the so-called local formula the hours between 40 and 48 are paid at the regular rate, and only in the case of over 48 hours must payment be made at double time.


 In Porto Rico Coal the question was not specifically raised in the manner we are considering and analyzing it in the following paragraphs.


 Until then double pay for time worked in excess of the ninth hour daily or of 48 hours weekly was established by decree or collective agreement,- except certain safeguards which need not be specified, such as, employees of public works.


 Mandatory Decree No. 32, 29 R.&R.P.R. § 245n-541 et seq., in force since October 26, 1957, was limited to fixing minimum wages for industries of chemical products, of petroleum, rubber and related products for local commerce.


 “No provision of this chapter . . . shall excuse noncompliance with any . . . State law . . . establishing a minimum wage higher than the minimum wage established under this chapter or a maximum workweek lower than the maximum workweek established under this chapter.”


 It is significant that in the cases in which we have referred to the more beneficial legislation for the worker there has always intervened a decree in the fixing of wages and overtime compensation. Peña v. Eastern Sugar Associates, 75 P.R.R. 288 (1958); Olazagasti v. Eastern Sugar Associates, 79 P.R.R. 88 (1956); Berríos v. Eastern Sugar Associates, 79 P.R.R. 647 (1956); Laborde v. Eastern Sugar Associates, 81 P.R.R. 468 (1959).


 Once more we reiterate the recommendation we made in Deyá v. Otis Elevator Co., 91 P.R.R. 649 (1966), that the Secretary of Labor should adopt, under the powers vested in him by § 17 of Act No. 379, 29 L.P.R.A. § 286, the necessary regulation for the definition of certain terms of said Act and in relation to other problems which ordinarily arise in its administration. This helps to give stability to the management-labor relations and confidence to the investor in the standards which must be met in order to avoid unexpected claims in the future.
We take this opportunity to suggest the convenience of approving a provision similar to § 10 of the Portal to Portal Act, 29 U.S.C. § 259, by virtue of which an employer may set up as a defense in claims for wages, his good faith involving reliance on the rules, orders, rulings and written *261decisions of the governmental bodies charged with the administration of the labor laws, even if they be subsequently modified or set aside by judicial authority.


 See preceding footnote 5 and Leiter, The Principle of Overtime, 2 Lab. L.J. 24 (1951).
As to the swing-shift schedule for industries of continuous operation, the Federal Wage and Hour Division approved a system similar to the one used by the Caribbean Refining Company. See 6A WHM 94:501.


 Barclay v. Magnolia Petroleum Co., 203 S.W.2d 626 (Texas 1947); Harned v. Atlas Powder Co., 192 S.W.2d 378 (Ky. 1946); Sloat v. Davidson Ore Mining Co., 71 F.Supp. 1010 (Mich. 1942); Pappas v. Kerite Co., supra.


 Quiñones Rosa v. Fajardo Development Co., 90 P.R.R. 665 (1964), is distinguishable since the industry involved therein was subject to the Federal Fair Labor Standards Act to which were applicable the provisions of a local decree concerning overtime, an exception recognized by the Provided clause itself. Therefore, we were at liberty to adopt the interpretation which we dfeemed to be the most adequate for our local formula.


 It is not amiss to note that for the purposes of the day of rest the test is based on the “days,” while for the purposes of the Provided clause of § 5 it is based on the “hours,” 40 hours weekly.


 The federal administrative regulation, 29 C.F.R. 778.2(d) (1964) expressly admits the coincidence of one fixed workweek with a swing-shift schedule.


 We copy from the testimony of the Vice-President of the corporation :
“Q. And what happened on January 11, 1956?
A. The shift schedule was changed.
Q. Why was the change made ?
A. The main reason was to give swing-shifts to the employees so that they could have different free days.” (Tr. Ev. p. 40.)
“Q. Can you tell us, Mr. Cays, why was the change made on January 11, 1956?
A. The change in the shift schedule arose from a ... as a result of a petition from our employees.
Q. What sort of petition was it, Mr. Cays ?
A. With the four shifts in use, one of the groups had Saturdays and Sundays or the weekends free all the time. Under that schedule one of the groups always had Saturdays and Sundays free. The other groups working never had the opportunity of enjoying the weekends or Saturdays and Sundays free, so we could not see any objection to that petition.” (Tr. Ev. pp. 41-42.)
“A. Actually our employees worked the schedule themselves.” (Tr. Ev. p. 93.)